UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7482


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAL EDWARD CRUMP,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:06-cr-00007-SGW-RSB-1; 7:13-cv-80632-SGW-RSB)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamal Edward Crump, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamal     Edward    Crump      seeks     to      appeal         the     district

court’s       order   dismissing        without      prejudice          his     self-styled

“Motion    to    Withdraw      Plea,”     which      the    court       construed        as     a

successive and unauthorized 28 U.S.C.A. § 2255 (West Supp. 2013)

motion and dismissed on that basis.                  The order is not appealable

unless    a    circuit       justice    or   judge    issues        a    certificate          of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard        by       demonstrating              that

reasonable       jurists       would    find      that      the     district           court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,       the      prisoner            must

demonstrate      both    that     the    dispositive          procedural            ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Crump has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with   oral      argument     because        the     facts       and      legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3